               Case 1:17-cv-02972-RDB Document 318 Filed 11/11/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                     (Northern Division)

KEYES LAW FIRM, LLC,                     )
                                         )
          Plaintiff,                     )
                                         )
v.                                       ) Civil Action No. 1:17-cv-02972-RDB
                                         )
NAPOLI BERN RIPKA SHKOLNIK, LLP, et al., )
                                         )
          Defendants.                    )

                            EMERGENCY MOTION FOR LEAVE
                        TO WITHDRAW APPEARANCES AS COUNSEL

             Michelle N. Lipkowitz, Leland S. Shelton, and Saul Ewing Arnstein & Lehr, LLP,

pursuant to Local Rule 101.2, hereby move for leave to withdraw their appearances as attorneys

for Defendants, Napoli Bern, LLP, Napoli Bern & Associates, LLP, Napoli Bern Ripka, LLP,

Napoli Bern Ripka Shkolnik & Associates, LLP, Law Offices of Napoli Bern, LLP, Law Offices

of Napoli Bern Ripka & Associates, LLP, Law Offices of Napoli Bern Ripka Shkolnik LLP, Law

Offices of Napoli Bern Ripka Shkolnik & Associates LLP, Napoli, Kaiser, Bern & Associates,

LLP, and Pasternack Tilker Napoli Bern LLP (the “Legacy Defendants”). As stated in the

attached Certificate, in addition to ongoing, and often times daily communications, written notice

was mailed and emailed to the Legacy Defendants on September 20, 2019 and December 20,

2018, advising them: (i) of counsel’s proposed withdrawal; and (ii) as to the corporate

defendants, Napoli Bern, LLP, Napoli Bern & Associates, LLP, Napoli Bern Ripka, LLP, Napoli

Bern Ripka Shkolnik & Associates, LLP, Law Offices of Napoli Bern, LLP, Law Offices of

Napoli Bern Ripka & Associates, LLP, Law Offices of Napoli Bern Ripka Shkolnik LLP, Law

Offices of Napoli Bern Ripka Shkolnik & Associates LLP, Napoli, Kaiser, Bern & Associates,




                                                1
35983644.1 11/11/2019
               Case 1:17-cv-02972-RDB Document 318 Filed 11/11/19 Page 2 of 3



LLP, and Pasternack Tilker Napoli Bern LLP, to have new counsel enter an appearance or be

subject to default judgment, as applicable.

             WHEREFORE, Michelle N. Lipkowitz, Leland S. Shelton and Saul Ewing Arnstein &

Lehr, LLP, respectfully request that the Court permit them to withdraw as attorneys for the

Legacy Defendants and strike their appearances in this action. Further, due to the timing of the

filing of this motion, immediate relief is requested. Counsel also request that any briefing that

the court deems necessary to be conducted on an expedited schedule.




                                                    Respectfully submitted,

                                                    s/ Michelle N. Lipkowitz
                                                    Michelle N. Lipkowitz (Bar No. 27188)
                                                    Leland Shelton (Bar No. 20682)
                                                    Saul Ewing Arnstein & Lehr LLP
                                                    500 E. Pratt Street, Suite 800
                                                    Baltimore, MD 21202
                                                    (410) 332-8603 (telephone)
                                                    (410) 332-8081 (facsimile)
                                                    michelle.lipkowitz@saul.com
                                                    Leland.shelton@saulewing.com
                                                    Counsel for Legacy Defendants




                                               2
35983644.1 11/11/2019
               Case 1:17-cv-02972-RDB Document 318 Filed 11/11/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 11th day of November, 2019, a copy of the foregoing

Motion for Leave to Withdraw Appearances as Counsel was served to counsel of record via

CM/ECF.

             I HEREBY CERTIFY that on this 4th day of October, 2019, a copy of the foregoing

Motion for Leave to Withdraw Appearances as Counsel was served upon Defendants, Napoli

Bern, LLP; Napoli Bern & Associates, LLP; Napoli Bern Ripka, LLP; Napoli Bern Ripka

Shkolnik & Associates, LLP; the Law Offices of Napoli Bern, LLP; the Law Offices of Napoli

Bern Ripka & Associates, LLP; the Law Offices of Napoli Bern Ripka Shkolnik, LLP; the Law

Offices of Napoli Bern Ripka Shkolnik & Associates, LLP; Napoli, Kaiser, Bern & Associates,

LLP; Napoli Bern Ripka Shkolnik, LLP; and Pasternack Tilker Napoli Bern, LLP, via email and

USPS Priority Mail to:

Paul J. Napoli, Esquire
Napoli Shkolnik PLLC
400 Broadhollow Road
Melville, NY 11747

Marc J. Bern, Esquire
Marc J. Bern & Partners LLP
60 E 42nd Street
New York, NY 10165


                                                     /s/ Michelle N. Lipkowitz
                                                     Michelle N. Lipkowitz, Bar No. 27188




                                                 3
35983644.1 11/11/2019
